Citation Nr: 0940588	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-38 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for loss of upper teeth due to a shrapnel wound, 
for compensation purposes.  

2.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating action, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, in pertinent part, continued a 
previous denial of service connection for loss of upper teeth 
due to a shrapnel wound, for compensation purposes.  Also, 
the RO granted service connection for PTSD with an evaluation 
of 30 percent assigned from April 2007.  

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of that 
hearing is of record.  

For the reasons set forth below, the issue of whether new and 
material evidence has been received sufficient to reopen a 
previously denied claim for service connection for loss of 
upper teeth due to a shrapnel wound, for compensation 
purposes, is addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected PTSD is manifested by increased social 
isolation as well as consistent findings of moderate 
depression, panic attacks (the frequency of which are 
improved only with medication), a somewhat tense mood, 
difficulty concentrating, hypervigilance, and irritability 
and anger.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice was provided with respect to the Veteran's claim 
for service connection for PTSD in May 2007.  However, this 
appeal arises from the initial award of service connection.  
The Court has held that such notice is not required under 
circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the Veteran's claim for a higher initial rating for his 
service-connected PTSD essentially falls within this fact 
pattern.  Following receipt of notification of the grant of 
service connection for PTSD, the Veteran perfected a timely 
appeal of the initially assigned 30 percent evaluation for 
this disability.  Clearly, no additional section 5103(a) 
notice is required for the Veteran's claim for a higher 
initial rating for his service-connected PTSD.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the August 
2007 notification of the rating decision dated earlier that 
month, the October 2007 statement of the case (SOC), and the 
April 2009 supplemental statement of the case (SSOC)] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of notification of the initial rating claim adjudicated in 
this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue adjudicated in this decision.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with his claims 
folder.  In August 2009, he testified before the undersigned 
VLJ.  

Further, in August 2007 and December 2008, the Veteran was 
accorded two pertinent compensation and pension examinations.  
The Board further finds that these examinations are adequate 
for evaluation purposes.  Specifically, the examiners 
reviewed the claims folder, interviewed the Veteran, and 
conducted examinations.  There is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

There is no suggestion in the current record that additional 
evidence, relevant to the increased initial rating issue 
adjudicated in this decision, exists and can be procured.  
The Veteran has pointed to no other pertinent evidence (e.g., 
records of recent psychiatric treatment) which has not been 
obtained.  Thus, the Board concludes that no further 
evidentiary development is required.  The Board will, 
therefore, proceed to consider the following issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Initially, by the August 2007 rating action, the RO 
granted service connection, and awarded a 30 percent 
evaluation effective from April 4, 2007, for PTSD.  This 
service-connected disability remains so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  A GAF score of 51 to 60 is illustrative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  

In the present case, the Veteran contends that his PTSD is 
more severe than the current evaluation indicates.  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  The 
Board finds that the pertinent medical findings, as shown in 
the psychiatric evaluation and outpatient treatment sessions 
conducted during the current appeal, directly address the 
criteria under which the Veteran's PTSD is evaluated and are, 
thus, more probative than the subjective evidence of 
complaints of increased symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone two VA psychiatric 
examinations-in August 2007 and December 2008.  In addition, 
the Veteran participates in VA group and individual 
outpatient treatment.  

Initially, the Board notes that the August 2007 VA examiner 
assigned a GAF score of 65, which is reflective of only some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  Richard, 9 Vet. App. 
at 267 (1996), citing DSM IV.  In any event, this medical 
professional did acknowledge that the Veteran has some social 
detachment, despite his activities.  

Further, the December 2008 VA examiner found no exacerbation 
of the Veteran's PTSD symptomatology and concluded that such 
symptoms do not result in deficiencies in family relations or 
work or in reduced reliability and productivity.  
Importantly, however, this examiner also acknowledged the 
Veteran's continued PTSD symptomatology.  In fact, this 
medical professional assigned a GAF score of 60, which is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Richard, 9 Vet. App. at 267 (1996), citing DSM IV.  

Significantly, the specific symptomatology found on the VA 
examinations and outpatient treatment evaluations conducted 
during the current appeal support the December 2008 VA 
examiner's finding of moderate PTSD symptomatology-and the 
next higher evaluation of 50 percent for this disability.  In 
particular, according to these medical records, the Veteran 
has complained of difficulty maintaining sleep, daily 
fatigue, recurrent and intrusive thoughts and images, 
avoidance of stimuli, irritability and anger, numbing, 
hypervigilence, concentration problems, "feeling on edge," 
tension, and isolation.  

Further, mental status evaluations are positive for moderate 
depression, panic attacks, a somewhat tense mood, difficulty 
concentrating, and hypervigilance.  Indeed, at the August 
2007 VA examination, the Veteran reported having been 
involved in two fights, although such occurred at least five 
years ago.  Also, at a November 2008 VA outpatient treatment 
session, he reported "feeling hopeless about the present and 
future."  

With regard to the panic attacks, the Veteran testified at 
the August 2009 hearing that these symptoms began sometime 
after November 2007.  According to the Veteran's testimony, 
he believes that, prior to November 2007, he simply refused 
to think about his past traumatic events and that, once he 
did he began to have panic attacks.  He maintains that his 
panic attacks involve sweating and trembling sensations, 
occur when he is in large groups, and can last anywhere from 
4-5 minutes to one hour.  At the December 2008 VA 
examination, he associated the decrease in the frequency of 
his panic attacks (to 1-2 times per month) with medication.  

Additionally, evidence of record illustrates an increase in 
the Veteran's social isolation.  At the December 2008 VA 
examination, the Veteran, who is retired, reported that he 
joined a community photography club to improve his 
photography skills and techniques.  He also noted that he got 
along well with the other members of the photography club and 
with his wife (with whom he went out to eat, see movies, and 
do light exercises).  

Subsequently, at the August 2009 hearing, however, the 
Veteran testified that, other than occasionally going out to 
eat with his wife, he now essentially stays at home.  
According to the Veteran's recent testimony, he has not used 
his camera in three or four months and does not really have 
much of a social life.  He stays home, where he feels safe.   

Resolving all benefit of the doubt in favor the Veteran, the 
Board finds that the Veteran's symptomatology of increased 
social isolation as well as the consistent findings of 
moderate depression, panic attacks (the frequency of which 
are improved with medication), a somewhat tense mood, 
difficulty concentrating, hypervigilance, and irritability 
and anger more nearly approximate the criteria necessary for 
the grant of a 50 percent evaluation since the April 2007 
date of claim.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.  

The evidence of record does not, however, support the next 
higher rating of 70 percent for the Veteran's 
service-connected PTSD.  The mental status evaluations 
completed during the current appeal demonstrated clean and 
neat grooming; appropriate dress; unremarkable psychomotor 
activity; clear and coherent speech; a cooperative, friendly, 
and relaxed attitude; an appropriate affect; orientation 
times three; unremarkable thought process and content; normal 
memory; and no delusions, suicidal or homicidal ideation, or 
hallucinations.  

Significantly, none of the psychiatric evaluations conducted 
during the current appeal have demonstrated suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  While the Veteran reported that he had been in 
two fights to the August 2007 examiner, it was noted these 
fights occurred over five years ago.  The 2007 VA examiner 
noted the Veteran's impulse control was fair, and the 2008 
examiner noted it was good.  Moreover, it was noted that the 
Veteran managed some rental properties, although the Veteran 
subsequently indicated that he does the repairs and upkeep 
while his wife actually meets with the renters.  In light of 
the above, the Board finds that the Veteran's symptomatology 
does not more nearly approximate the criteria for a 70 
percent rating for the service-connected PTSD at any time 
during the current appeal.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected PTSD any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology related to PTSD and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Moreover, in light of the August 2007 and December 2008 VA 
examiner's conclusions that the Veteran's PTSD symptoms do 
not result in total occupational impairment, deficiencies in 
work, or reduced reliability and productivity, the Board 
concludes that consideration of the issue of entitlement to a 
total disability rating based on individual unemployability 
is not appropriate.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  


ORDER

An initial disability rating of 50 percent, but no higher, 
for PTSD is granted, subject to the regulations governing the 
award of monetary benefits.  


REMAND

The Veteran contends that, during combat service in Vietnam, 
he sustained a shrapnel wound to his mouth, which resulted in 
the loss of several of his upper front teeth and the 
placement of a denture.  He maintains that he received one of 
two Purple Heart Awards for this injury.  He believes that he 
received his other Purple Heart Award for a shrapnel wound to 
his abdomen.  

A DD Form 214, Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD 214) confirms that the Veteran 
received two Purple Heart Awards.  Further, service 
connection is currently in effect for residuals of a shell 
fragment wound of the abdomen and status post exploratory 
surgery with residual foreign bodies in the liver as well as 
a through and through wound of the abdominal wall (Muscle 
Group XIX) with residuals of a surgical incision and 
subsequent scar revision.  

Service treatment records indicate that, in April 1967, the 
Veteran underwent extraction of multiple teeth, including his 
four upper front teeth (teeth #s 7-10).  Dentures were 
inserted in September 1967.  An adjustment was made to the 
dentures in October 1967, and repairs to the dentures were 
completed in March 1968.  According to post-service medical 
records, examinations of the Veteran's mouth showed the 
presence of a partial upper plate (in January 1969), a 
partial denture (in October 1975), and upper bridges (in 
October 2007).  

Service treatment records are negative for any evidence of a 
shrapnel wound to the Veteran's mouth.  Significantly, 
however, no attempt appears to have been made to procure any 
additional service personnel records that may be available.  
Indeed, the only service personnel record included in the 
Veteran's claims folder is his DD 214.  

In light of this evidentiary posture-including in particular 
the facts that the Veteran's DD 214 confirms his receipt of 
two Purple Heart Awards and that no attempt appears to have 
been made to procure any additional service personnel records 
(especially those reports documenting the bases for his 
receipt of these awards), the Board concludes that a remand 
of his dental claim is necessary.  Specifically, on remand, 
an attempt should be made to procure any additional service 
personnel records that may be available.  The Board is 
particularly interested in records concerning the Veteran's 
Purple Heart Awards.  See 38 U.S.C.A. § 1712 & 38 C.F.R. § 
3.381(b) (to establish entitlement to service connection for 
a tooth, a veteran must have sustained a combat wound or 
other in-service trauma).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any additional 
service personnel records that may be 
available.  The Board is particularly 
interested in copies of records 
reflecting the bases for the Veteran's 
receipt of the two Purple Heart Awards.  
Associate all such available records with 
the claims folder.  

2.  Adjudicate the issue of whether new 
and material evidence has been received 
sufficient to reopen a previously 
denied claim for service connection for 
loss of upper teeth due to a shrapnel 
wound, for compensation purposes.  If 
the decision remains in any way adverse 
to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


